Case: 18-41179      Document: 00515000203         Page: 1    Date Filed: 06/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-41179                            FILED
                                  Summary Calendar                      June 18, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEXANDER GROYS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-111-1


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Alexander Groys is serving a 78-month sentence imposed in 2015 for
possession of child pornography. He appeals the district court’s denial in 2018,
of a so-called “Motion for Judicial Notice.” The Government moves to dismiss
the appeal as frivolous because neither the motion nor the appeal brief make
sense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41179     Document: 00515000203      Page: 2   Date Filed: 06/18/2019


                                   No. 18-41179

      The cryptic motion did not seek specific relief from the judgment against
Groys but vaguely questioned the jurisdiction of the district court and the
constitutional authority of prosecutors. Lacking any coherent substance, it can
be fairly construed only as meaningless, unauthorized, and without any
jurisdictional basis. See United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994). The appeal brief also fails to raise any relevant issue. The appeal lacks
arguable merit and is therefore frivolous. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983).
      The Government’s motion to dismiss the appeal is GRANTED, and the
appeal is DISMISSED AS FRIVOLOUS.              See 5TH CIR. R. 42.2.     Groys is
WARNED that additional frivolous filings in this court or the district court will
result in monetary sanctions and limits on his access to this court and any
court subject to this court’s jurisdiction.




                                         2